Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A of our report dated August 26, 2010 with respect to the audited financial statements of Catalyst Group Holdings Corp. for the year ended August 31, 2009 and the period from inception through August 31, 2008 and 2009. We consent to the incorporation in this Registration Statement on Form S-1 of our report dated June 8, 2010with respect to the audited financial statements of Real Estate Promotional Services for the period from January 1, 2009 through November 16, 2009 and the year ended December 31, 2008. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP Malon Bailey, LLP www.malonebailey.com Houston, Texas August 26, 2010
